Application unanimously denied and petition dismissed, without costs. Memorandum: In this original CPLR article 78 proceeding, petitioner, a profoundly hearing-impaired woman, seeks to review respondents’ actions excluding her from serving on a Monroe County Grand Jury by reason of her hearing impediment. The District Attorney objected to petitioner serving as a grand juror based upon CPL 190.25 (3) because she required the presence of a sign-language interpreter during grand jury proceedings. CPL 190.25 (3) provides that: "During the deliberations and voting of a grand jury, only the grand jurors may be present in the grand jury room” (emphasis added). No provision has been made for anyone else to be present during deliberations (cf. People v Guzman, 125 Misc 2d 457 — signer for deaf person permitted to assist trial juror). We may not alter the plain language of the statute (CPL 190.25 [3]) by reading into the statute an exception not provided by the Legislature (People v Basilicato, 64 NY2d 103, 118). Although we find petitioner’s arguments have merit, until "the cogency of the arguments of those who would amend the statutes is accepted and acted upon by legislative and gubernatorial authority, the laws on the books now ' "must be read and given effect as [they were] written by the Legislature, not as the court may think it should or would *790have written [them]” ’ ” (People v Graham, 55 NY2d 144, 152). (Art 78.) Present — Callahan, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.